Title: To James Madison from Charles Pinckney, 20 November 1803
From: Pinckney, Charles
To: Madison, James



Dear Sir,
In Madrid November 20: 1803
Lest any accident should happen to the originals of the inclosed, I now send you copies of the papers relative to the vessels detained at Buenos Ayres, & the duplicate of Mr. Cevallos’s last answer to me on the subject of our Claims, by which I trust you will be satisfied that every exertion has been made & all the industry used which was necessary & indeed possible on the subject. Agreeably to your last instructions of the 29th, July, I am now waiting to hear from Mr. Monroe. Should Spain be involved in the war, which she is trying hard to prevent, then the acquisition you speak of, will be less difficult than at present, but otherwise, I fear, the price you have limited, will be considered as too small, & particularly in the way it is to be paid. I am however one of those who think it will be impossible for Spain to avoid becoming a party in the war, & then, I believe, we shall obtain all we wish. I am waiting with much anxiety the state of things which will enable us both to offer & press with a certainty of success—this situation I believe to be rapidly approaching, & before its arrival I must certainly see or hear definitively from Mr. Monroe.
I inclose also a copy of a letter from the French Ambassador to myself, with my answer & letter to Commodore Preble on a subject important to our neutrality, & on which it may be necessary for our Government to transmit particular instructions as well to the Commanders of our public Vessels, as to the Consuls & Commercial Agents of the United States in foreign ports.

I must request you to present me most affectionately to the President & to believe me with the sincerest Esteem & respect Dear Sir Yours Truly
Charles Pinckney
 

   
   RC and enclosures (DNA: RG 59, DD, Spain, vol. 6A). RC in a clerk’s hand, except for Pinckney’s complimentary close and signature; docketed by Wagner: “Detentions in South America.” For surviving enclosures, see nn. 1 and 2.



   
   Pinckney enclosed a copy of Pinckney to Cevallos, 24 Oct. 1803 (3 pp.; docketed by Wagner), replying to Cevallos’s 20 Sept. letter (see Pinckney to JM, 12 Nov. 1803) regarding the ships held at Buenos Aires. Pinckney argued that the royal order of October 1799, under which “the Spanish Merchants were permitted to ship the produce of Negro Cargoes in neutral Vessels,” had been in effect until late 1802 and that U.S. laws did not forbid such trade. After listing several reasons why the captains and merchants believed their position to be valid, he pointed out that because the ships were held until 12 June 1802 their American owners had lost the benefit of shipping as neutrals during the war and appealed to the king for justice in the case.



   
   The enclosure is a copy of Cevallos to Pinckney, 5 Oct. 1803 (3 pp.; in Spanish; docketed by Wagner), in which Cevallos replied to Pinckney’s 28 Aug. 1803 letter by referring Pinckney to the answers of several prominent American lawyers to a hypothetical question on the subject of Spain’s responsibility to the U.S. for French depredations on U.S. vessels in Spanish ports and waters. Cevallos stated that if Spain had any responsibility it was accessory to that of France and had been removed when French responsibility for the claims had been relinquished by the U.S. in the Convention of 1800. Cevallos argued further that French ambassador Lucien Bonaparte had assured him in 1801 that the issue of claims had been entirely settled by that convention. For the opinions of the American lawyers, see PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 5:260–69, 270 n. 9; for Pinckney to Cevallos, 28 Aug. 1803, see Pinckney to JM, ca. 1 Sept. 1803 (ibid., 5:256 and n. 1).



   
   Ibid., 5:245–46.



   
   Enclosures not found, but they probably included copies of Pierre Riel, marquis de Beurnonville, to Pinckney, 24 Brumaire an XII (16 Nov. 1803), complaining that French deserters were serving on board the Constitution (see Josef Yznardy to JM, 20 Dec. 1803, and n. 2), and Pinckney to Preble, 18 Nov. 1803 (printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 3:228), asking for their return.


